Citation Nr: 0323895	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-23 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals ankle 
fractures with arthritis bilaterally.

2.  Entitlement to a compensable evaluation for a right eye 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1977 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 1999, a 
statement of the case was issued in August 2000, and a 
substantive appeal was received in October 2000.  The veteran 
testified at a personal hearing at the RO in November 2001.  


FINDING OF FACT

Residuals of ankle fractures with arthritis bilaterally are 
not shown to be related to service nor were these claimed 
disabilities aggravated by service.


CONCLUSION OF LAW

Residuals of ankle fractures with arthritis bilaterally were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
bilateral ankle disabilities.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the July 2002 supplemental statement of 
the case, the veteran was advised of the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
extensive service medical records, private medical records, 
and VA medical examination reports.  As the record shows that 
the veteran has been afforded a VA examination in connection 
with his claim, the requirements of 38 C.F.R. § 3.159(c)(4) 
(2002).  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

On October 1977 report of medical history, the veteran 
indicated that he was in good health.  He did, however, state 
that he suffered a right ankle fracture in 1973 and that 
surgery was performed in order to repair the damage.  On the 
corresponding enlistment medical examination report, the 
examiner found no ankle abnormalities.  He noted, however, 
slight restriction of right ankle dorsiflexion.  

On August 1986 report of medical examination, no adverse 
ankle symptomatology was noted.

On October 1991 medical examination report, no ankle 
disabilities were noted.

On October 1996 medical examination report, no disabilities 
of the ankles were noted.  On the corresponding report of 
medical history, the veteran did not note any ankle 
symptomatology.

On October 1998 VA medical examination, the veteran reported 
that prior to service, he suffered fractures of both ankles.  
And that surgery was required.  After his recovery, he began 
a 20-year military career.  During that time, he reported 
some discomfort after long walks, running, or exercising.  
Over the years, he indicated, his ankles became a little 
stiffer and swelled at times.  On objective examination, the 
examiner detected no instability or crepitation of either 
ankle.  The examiner diagnosed bilateral ankylosis of the 
ankles, right greater than left and indicated that such 
symptoms were residuals of fractures that occurred prior to 
service; he also noted degenerative joint disease of the 
ankles, right greater than left but cited to the pending 
radiologist report for confirmation of the presence of 
degenerative joint disease.  The October 1998 X-ray study of 
the ankles revealed a surgical screw in the right ankle.  No 
residual fracture or deformity was seen.  With respect to the 
left ankle, the examiner indicated, "question remote trauma 
to the left distal tibia medially."  Left ankle joint spaces 
were maintained, and no acute process was identified.  

By June 1999 rating decision, the RO denied service 
connection for bilateral residuals of ankle fractures with 
arthritis.

In November 2001, the veteran testified that he did not 
experience ankle trouble when entering service in 1977.  He 
asserted that his ankle symptomatology was aggravated during 
service due to "extensive field duty."  Further, he stated 
that he was not diagnosed with arthritis of either ankle 
before entering service and that arthritis occurred during 
service.  

Law and Regulations 

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

Whether the veteran suffered an injury to the left ankle 
prior to service is unclear.  The record, however, does not 
reflect a left ankle injury during service.  On the VA 
examination in October 1998, arthritis of the ankles was 
suspected on clinical examination.  However, on October 1998 
X-ray study of the left ankle, no acute process, to include 
arthritis, was identified.  In the absence of a present 
disability, service connection cannot be granted.  See 
38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  As such, 
service connection for a left ankle disability, to include 
arthritis, cannot be granted.  38 C.F.R. § 3.303.  The Board 
notes that the matter of aggravation does not arise in the 
absence of a pre-service disability.  38 C.F.R. § 3.306.  It 
appears, however, that pursuant to the October 1998 medical 
opinion, all left ankle symptomatology resulted before 
service and that no aggravation took place.  Thus, service 
connection based on aggravation of a left ankle injury cannot 
be granted.  Id.; see also Falzone, 8 Vet. App. at 402.

With respect to the right ankle, direct service connection 
cannot be granted.  38 C.F.R. § 3.303.  As the record clearly 
indicates, the veteran suffered a right ankle fracture before 
service, and service connection can only be granted for 
disabilities resulting from or arising in service.  Id.  The 
Board notes, furthermore, that service connection for right 
ankle arthritis cannot be granted because although arthritis 
was suspected on clinical evaluation by the VA in October 
1998, X-ray evidence failed to confirm right ankle arthritis, 
and service connection can only be granted for current 
disabilities.  See 38 C.F.R. § 3.303; Gilpin, supra; 
Degmetich, supra.  Furthermore, service connection based on 
aggravation must be denied.  There is no objective evidence 
reflecting aggravation during service, and the October 1998 
VA examiner opined that the veteran's right ankle 
symptomatology resulted from the pre-service fracture, not 
from aggravation during service.  See 38 C.F.R. § 3.306; 
Falzone, 8 Vet. App. at 402.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in October 1998, a VA examiner found no 
evidence of in-service aggravation of bilateral ankle 
symptomatology.  There is no medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.


ORDER

Service connection for residuals of bilateral ankle fractures 
with arthritis is denied.


REMAND

In June 1999, the RO granted service connection for a right 
eye cornea scar.  The veteran is seeking an increased rating 
for that disability, but the medical evidence available is 
several years old and might well not reflect the current 
state of the veteran's disability.  As such, a VA eye 
examination must be conducted before the Board addresses the 
issue of entitlement to an increased rating.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  Next, the RO must schedule a VA eye 
examination.  The examiner is asked to 
enumerate all adverse symptomatology 
emanating from the veteran's service-
connected right corneal scar and to 
comment on the severity of each symptoms 
listed.  A rationale for all conclusions 
must be stated, and the examiner is asked 
to review the claims file before 
conducting the examination.

3.  Finally, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  If they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


